BALDWIN, Judge
(concurring).

Background

I completely agree with the majority opinion in this case, as far as it goes. I find myself compelled to express my views by way of this concurring opinion because the majority does not go far enough.
This appeal has been before us for quite some time. As the majority states, our original opinion was handed down on March 13, 1975. We granted appellant’s Petition for Rehearing basically because of our uncertainty of the appropriate paragraph of 35 U.S.C. § 112 employed by the PTO as a basis for its rejections. I have maintained, from the outset, that a complete disposition of the present appeal required an analysis of both the first and second paragraphs of § 112. The majority has elected to discuss only the first paragraph; I shall deal with the second.
I have decided to express my views by way of this concurring opinion for another reason. It would seem that my *1235understanding of the meaning of the second paragraph of § 112 is not shared by my brothers of this court. Through the years, I have played an active role in developing our case law in this vital area. Beginning in 1970, we departed from a vast line of authority which permitted the PTO to reject claims under the second paragraph of § 112 for “undue breadth.” Up to that time, examiners quite frequently determined what they felt the invention was and rejected all claims which were broader than their conception of the invention, using the second paragraph of § 112 as the statutory basis. Most often, the examiner’s conception of the invention was derived from a reading of an applicant’s specification.
The present appeal is not one of these cases. As the following opinion will show, this court is improperly confusing “undue breadth” with the situation presented in the instant case, wherein certain claims do not recite that which applicant, in his own words, regards as his invention.

The Rejections

The majority characterizes the rejection made by the examiner and affirmed by the board to be solely founded upon the first paragraph of § 112. However, as the majority recognizes, no specific paragraph of § 112 has been referred to by either the examiner or board. Thus, we are forced to speculate as to the specific rejection(s) involved herein.
The board affirmed the examiner’s rejections which were recited in paragraph 11 of Paper No. 2 of the final rejection. The majority has quoted paragraph 11 and repetition of it now would serve no purpose. The board then continued:
Claims 1, 24 to 46 and 52 were rejected under 35 U.S.C. 112 as failing to recite — cooling a portion of the molten spelter at the exit side of the bath to a temperature of approximately 800 °F. to approximately 860 °F. — and—delivery of the steel strip from the bath upon passage through the zone of cooled spelter. We will sustain this rejection because we are convinced from the disclosure in the specification that appellant clearly regarded these steps as essential steps in his inventive process. These steps are not recited in these claims.
Claims 2, 3, 6, 7, 9, 10, 12, 15, 16, 18 to 21, 23 and 51 were rejected under 35 U.S.C. 112 as failing to recite the location of the zone of cooled spelter at the strip exit side of the batch. We agree with the rejection.
From the disclosure in appellant’s specification * * * there is a very strong inference that if the cooling zone were not specially located at the exit side of the metal coating bath, it would not render practicable the employment of bath temperatures above what are ordinarily considered optimum coating temperatures. Under these circumstances, since the claims under consideration do not recite the special location of the cooling zone, and the specification clearly teaches that the location is specific, the scope of enablement is not commensurate with the scope of protection sought. We will sustain the rejection.
Analysis of the language used by the examiner and board indicates that both the first and second paragraphs of § 112 were employed in rejecting appellant’s claims. The examiner seemed more interested in § 112, first paragraph, when he stated that “[cjlaims 1, 24-46 and 52 are based on an insufficient disclosure since applicant has disclosed that * 1
*1236The board affirmed the examiner while using language at least tacitly employing § 112, second paragraph, as a basis. The board quoted from appellant’s specification, determined from this what appellant regarded as his invention, and affirmed the rejection of claims 1-3, 6, 7, 9, 10, 12, 15, 16, 18-21, 23-27, 29-46, 51 and 52 because they failed to recite those steps or conditions2 necessary for a complete description of the invention.
The majority has chosen to affirm the rejection of claims 1-3, 6, 7, 9, 10, 12, 15, 16, 18-21, 23-27, 29-46, 51 and 52 based solely upon 35 U.S.C. § 112, first paragraph. I view the rejections to be both under the first and second paragraphs. In the past, when we have been uncertain of the actual statutory grounds of rejection in this area, we have, for the sake of completeness, treated the claims on appeal as if they were rejected under both the first and second paragraphs of § 112. See In re Moore, 439 F.2d 1232, 1235, 58 CCPA 1042, 1046 (1971). In that the majority has adequately discussed the first paragraph of § 112, I shall limit my discussion to the second paragraph.
OPINION
The claims must first be analyzed in order to determine exactly what subject matter they encompass. As we stated in In re Moore, supra, with regard to a rejection under the second paragraph of 35 U.S.C. § 112, the subject matter set out in the claims must be presumed, in the absence of evidence to the contrary, to be that which the applicant regards as his invention. Thus, the burden of proof is upon the Patent and Trademark Office to demonstrate that the claims do not comply with 35 U.S.C. § 112, second paragraph. I find that this burden has been met.
In the specification it is specifically recited:
[S]trip 16 and bath 30 are raised in temperature above what is ordinarily considered optimum coating temperatures. This is practicable because of special cooling apparatus, specially located.
An important function of the galvanizing bath cooler is to cool the molten spelter applied to iron-zinc alloy coated strip and to cool the steel base metal. In this way, iron-zinc alloying is terminated before contact of the coated strip with ambient atmosphere.
The bath cooling apparatus serves other important functions such as reducing iron dissolution in the galvanizing spelter applied to the strip 52. The temperature of the galvanizing spelter on strip 52 upon exit from zone 54 is at or near the temperature of zone 54. If high temperature galvanizing spelter were present in zone 54, iron dissolution and dross formation would make it impossible to produce the smooth coat produced by the present invention. Without this cooling feature, a gritty, uneven, unacceptable surface would be formed and it would not be practicable to maintain the remainder of the bath at the temperature level required to produce the desired alloy. [Emphasis added.]
It can therefore be seen from the specification that appellant regards his invention as including the cooling of a portion of the molten spelter at the exit side of the bath and the delivery of the steel strip from the bath after passage through the zone of cooled spelter. Thus appellant has not claimed the subject matter which he regards as his invention.
In appellant’s Petition for Rehearing, it was argued that our initial decision as to the unpatentability of the above-enumerated claims under 35 U.S.C. § 112, *1237second paragraph, is directly contrary to the law as laid down in In re Borkowski, 422 F.2d 904, 57 CCPA 946 (1970). It is the following language, quoted from Borkowski, which appellant relied upon:
The first sentence of the second paragraph of § 112 is essentially a requirement for precision and definiteness of claim language. If the scope of subject matter embraced by a claim is clear, and if the applicant has not otherwise indicated that he intends the claim to be of a different scope, [emphasis added] then the claim does particularly point out and distinctly claim the subject matter which the applicant regards as his invention. That is to say, if the “enabling” disclosure of a specification is not commensurate in scope with the subject matter encompassed by a claim, that fact does not render the claim imprecise or indefinite or otherwise not in compliance with the second paragraph of § 112; rather, the claim is based on an insufficient disclosure (§ 112, first paragraph) and should be rejected on that ground. See In re Fuetterer, 319 F.2d 259, 50 CCPA 1453 (1963); In re Kamal, 398 F.2d 867, 55 CCPA 1409 (1968); and In re Wakefield (PA 8192), Cust. & Pat.App., 422 F.2d 897 [57 CCPA 959] decided concurrently herewith. Thus, just as a claim which is of such breadth that it reads on subject matter disclosed in the prior art is rejected under § 102 rather than under the second paragraph of § 112, a claim which is of such breadth that it reads on subject matter as to which the specification is not “enabling” should be rejected under the first paragraph of § 112 rather than the second. We do not intend hereby to suggest that rejections under § 112 must be labeled “first paragraph” or “second paragraph.” What we do suggest is that it should be made clear exactly which of the several requirements of § 112 are thought not to have been met. Is the claim unclear or is the specification’s disclosure inadequate to support it? [Footnotes deleted.]
A close examination of Borkowski indicates that appellant’s protestations are not well founded. Borkowski involved a rejection of certain claims (claims 7-10) under 35 U.S.C. § 112 because they “are unduly broad and indefinite in the recitation of the ‘hydrocarbon’ reactant.” The examiner reasoned as follows:
This term [“hydrocarbon”] encompasses an almost limitless number of compounds, and, hence, is not adequately supported by the somewhat limited disclosure. The salient absence of a representative example for the various types of hydrocarbons alleged to be suitable for use in the instant process further render[s] the support for the breadth of the claims on appeal inadequate. [Emphasis added.]
Thus, Borkowski was a case dealing with the breadth of claims, not whether an appellant was claiming what he regarded as his invention. The examiner’s only criticism was that the specification did not support a term as broad as “hydrocarbon.” Certainly the court was correct in its decision that the claims should have been rejected under the first paragraph of § 112 as being based on a specification which was not enabling, rather than on the second paragraph.
In reaching the conclusion that certain of appellant’s claims fail to satisfy 35 U.S.C. § 112, second paragraph, I am not resurrecting the old rejection of claims being too broad.3 I am following Borkowski and Moore in that I now reaffirm the conviction that a claim is considered to particularly point out and distinctly claim the subject matter which the appellant regards as his invention unless appellant has otherwise indicated that he intends the claims to be of a different scope. As can be seen from the passages quoted from appellant’s specification, supra, appellant regards his invention to be *1238practicable only by inclusion of a cooling zone specially located.
My position in this case does not stand as an isolated example of the application of § 112, second paragraph, as a basis for the rejection of claims as failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. In In re Prater, 415 F.2d 1393, 56 CCPA 1381 (1969) we affirmed the rejection of a claim which admittedly covered a purely mental process or a mental process coupled with pencil and paper. The Prater specification described the invention in terms of a machine or apparatus for carrying out the claimed process and, in fact, appellant’s position on appeal was that the claims were not intended to embrace a purely mental process. The court thus concluded that
[i]nasmuch as claim 9, thus interpreted, reads on subject matter for which appellants do not seek coverage, and therefore tacitly admit to be beyond that which “applicant regards as his invention,” we feel that the claim fails to comply with 35 USC 112 [second paragraph] which requires that “[t]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” [Emphasis in original.]
I can find no substantive difference between Prater and the case we are now called upon to decide. In Prater, the court found in appellants’ brief a statement of what appellants felt was their invention. This differed from the scope of the appealed process claim and the conclusion was reached that a rejection based upon the second paragraph of § 112 was proper. In the present case, a similar conclusion is reached based upon statements made in appellant’s specification. There is nothing magical about where such information is derived.
I also note that I do not stand alone in my interpretation of the second paragraph of § 112. Of particular interest is Henry J. Kaiser Co. v. McLouth Steel Corp., 257 F.Supp. 372 (E.D.Mich.1966), aff’d sub nom. Kaiser Industries Corp. v. McLouth Steel Corp., 400 F.2d 36 (6th Cir. 1968), cert. denied, 393 U.S. 1119, 89 S.Ct. 992, 22 L.Ed.2d 124 (1969) (hereafter McLouth).
The specification of the patent involved in the McLouth litigation described a process whereby steel was refined by using a high speed jet of pure oxygen directed vertically downwards onto a bath of molten metal, through an early-formed slag layer, in a manner so as to avoid deep penetration of the metal bath by the oxygen. The patent claims did not mention the avoidance of deep penetration.4
The district court was faced with the issue of validity of the patent in suit. It decided that the patent was invalid inter alia because the claims did not particularly and distinctly claim the invention *1239described in the specification. This finding was specifically affirmed by the Sixth Circuit Court of Appeals. See 400 F.2d 50.
The district court noted at 257 F.Supp. 425, that:
The specification of the patent in suit teaches the avoidance of deep penetration as an essential characteristic of the process of the patent. * * * Further, plaintiffs in this litigation have repeatedly contended that the “new mental concept” that differentiates the invention of the patentees from the prior art Schwarz and Miles patents, and also the teachings of Dr. Durrer and Dr. Hellbruegge, was a reduction in impact pressure so as to avoid the deep penetration suggested by the prior teachings.
The court then expounded upon its understanding of the law in this area and concluded:
For a valid patent, Section 112 requires a statement of claim or claims which particularly point out and distinctly claim the subject matter which the applicants regard as their invention. In the instant case, the avoidance of deep penetration is clearly the subject matter which applicants regarded as their invention, and yet the concept of the avoidance of deep penetration simply cannot be read into the claims of the patent in suit. The language of the claims admittedly does not refer expressly to the avoidance of deep penetration of the bath by the jet * * *, nor can any language of the claims be construed to contain such a meaning.
An attempt was made to relitigate the same patent in the Third Circuit. Kaiser Industries Corp. v. Jones & Laughlin Steel Corp., 181 USPQ 193 (W.D.Pa. 1974), rev’d, 515 F.2d 964 (3rd Cir. 1975). The district court refused to apply the Supreme Court’s decision in Blonder— Tongue5 and thus refused to rule that the plaintiff was collaterally estopped from asserting that its patent was valid. In reversing, the Third Circuit Court of Appeals stated at 515 F.2d 982:
However, for purposes of collateral estoppel, we must accept the McLouth invalidation of the Suess patent based on the inadequacy of the claims under section 112, unless the Michigan court did not comprehend the case or, specifically, that issue. We do not find the Michigan decision so infirm. [Footnote 83a deleted.]
I also feel compelled to discuss our prior decision, In re Conley, 490 F.2d 972 (CCPA 1974). Conley dealt with a method of improving the handleability of a satin white-kaolinite paper coating pigment. Certain claims were rejected under the second paragraph of § 112 for their failure to recite operative proportions of the various ingredients. The board misread appellants’ specification as allegedly describing the object of their, invention as the production of an improved paper coating composition. The board noted that pigment concentrations outside certain limits fail to possess these improved characteristics and were thus indefinite.
We correctly reversed the board in Conley, citing In re Borkowski, supra, and related cases for the proposition that “[i]f the scope of subject matter embraced by a claim is clear, and if the applicant has not otherwise indicated that he intends the claim to be of a different scope, then the claim does particularly point out and distinctly claim the subject matter which the applicant regards as his invention.” Unfortunately, however, Conley contains certain dicta which is ambiguous and may, at first blush, seem contrary to my position in this case.
Although the board only affirmed the examiner’s rejection under the second paragraph of § 112 for indefiniteness of claim language, we decided, in Conley, to discuss rejections based upon whether an applicant was claiming the subject matter which he regarded as his invention. *1240See 490 F.2d at 976. The language we employed is worth quoting:
Occasionally the first sentence of the second paragraph of § 112 has been relied upon as a basis for rejection of a claim, not because of “indefiniteness” of the claim language but because the language used did not particularly point out and distinctly claim the subject matter which the applicant regards as his invention. This portion of the statutory language has been relied upon in cases where some material submitted by applicant, other than his specification, shows that a claim does not correspond in scope with what he regards as his invention. In re Prater, 415 F.2d 1393, 56 CCPA 1381 (1969); In re Cormany, 476 F.2d 998 (CCPA 1973). There has been no reliance here on anything other than appellants’ specification to suggest this as a basis for the second paragraph rejection made. [Emphasis in original. Footnote 3 deleted.]
The difficulty arises from the emphasized portion of the quoted language which seems to lead one to conclude that the specification cannot form the basis for the rejection of a claim under the second paragraph of § 112 for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Such a conclusion based upon Conley would be incorrect. The emphasized language is allegedly supported by the citation of two of our prior decisions: In re Prater, supra, and In re Cormany, 476 F.2d 998 (CCPA 1973). Cormany cited Prater and concluded that:
[C]laim 12 and the claims dependant thereon include within their scope the use in the composition of an amount of a nitroalkane as small as 0.5 weight percent. Appellants’ affidavits make clear that this is not an “amount * * large enough to stabilize” under the test conditions prescribed in these claims and that they do not regard it as within their invention. These claims, therefore, do not particularly point out and distinctly claim what appellants regard as their invention and do not comply with § 112, second paragraph.
Although Prater did not rely upon statements in appellants’ specification for our affirmance of the second paragraph rejection, there was no indication in Prater that the specification could not be used in formulating such a rejection.6
If Conley is the law in this area, the majority could not affirm a paragraph two rejection in the present case. I am of the view that we went astray in Conley and I am pleased that this appeal has presented a factual environment conducive to a discussion of this issue.

. It is interesting to note however that the examiner commenced his rejection with the following sentence:
Claims 1-48, 51 and 52 are rejected under 35 U.S.C. 112 as failing to properly define the invention.
This is clearly material to a second paragraph rejection.


. Basically, the board determined that a complete recitation of appellant’s invention must include a spelter bath containing a zone of cooled spelter located at the point where the coated steel strip exits from the bath.


. See, for example, In re Garvin, 392 F.2d 286, 55 CCPA 995 (1968), and the cases cited therein.


. The claims read as follows:
1. Method of refining molten impure iron in the presence of a slag in a vessel having a refractory lining by blowing with oxygen, which comprises discharging a stream of oxygen vertically downwardly through the slag layer onto and below the surface of the bath at the central portion thereof, to an extent to avoid material agitation of the bath by the oxygen stream, the contact of the oxygen with the bath resulting in reaction of the oxygen with a portion of the iron and with the oxidizable impurities of the bath in a localized reaction zone spaced a substantial distance from the refractory lining, the reactions in said zone resulting in refining of the iron and gas evolution and in the production of high temperature in the reaction zone away from the refractory lining, said reaction producing a circulatory movement in the molten metal, which circulatory movement brings those portions of the molten metal bath which are remote from the reaction zone into the reaction zone whereby those portions are subjected to said reaction with minimum injury to the refractory lining.
2. The gaseous oxygen process set forth in claim 1 in which the oxygen is blown into said vessel under pressure in a range between about five and about twenty-five atmospheres above normal atmospheric pressure.


. 402 U.S. 313, 91 S.Ct. 1434, 28 L.Ed.2d 788 (1971).


. I note with interest the following passage from Pat.L.Persp. § A-5[2][b]-23 (1974 Dev.):
It is well established that the Section 112 fl 2 requirement that the claims must particularly point out and distinctly claim the subject matter which the applicant regards as his invention is a requirement for “precision” and “definiteness.” If the scope of the subject matter embraced by a claim is clear and if the applicant has not otherwise indicated that he intends the claim to be of a different scope, Section 112 U 2 is satisfied. In In re Conley, the CCPA has now further honed one of the two prongs of this test by holding that the evidence relied on by the examiner to demonstrate that the applicant has not claimed what he regards as his invention must be found outside the specification.
The court in Conley is correct in noting that in the cases where the issue has thus far arisen, the evidence relied on was outside the specification. Those cases did not, however, indicate that the proofs must be limited to such outside evidence. And, needless to say, one must search in vain in the statute for any support for this judicial gloss. [Footnotes 49, 50 and 51 deleted.]